Registration No. 333-179476 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Post-Effective Amendment No. 2 to FORM S-8 REGISTRATION STATEMENT Under THE SECURITIES ACT OF 1933 AKORN, INC. (Exact name of registrant as specified in its charter) Louisiana (State of Incorporation) 72-0717400 (I.R.S. Employer Identification No.) 1925 W. Field Court, Suite 300 Lake Forest, Illinois 60045 (847) 279-6100 (Address of principal executive offices) Amended and Restated Akorn, Inc. 2003 Stock Option Plan (Full title of the plan) Joseph Bonaccorsi, Esq.
